Name: Council Regulation (ECSC, EC, EURATOM) No 1303/94 of 30 May 1994 amending Regulation (ECSC, EEC, Euratom) No 1826/69 laying down the form of the laissez-passer to be issued to members and servants of the institutions
 Type: Regulation
 Subject Matter: EU institutions and European civil service;  European Union law;  international law
 Date Published: nan

 Avis juridique important|31994R1303Council Regulation (ECSC, EC, EURATOM) No 1303/94 of 30 May 1994 amending Regulation (ECSC, EEC, Euratom) No 1826/69 laying down the form of the laissez-passer to be issued to members and servants of the institutions Official Journal L 142 , 07/06/1994 P. 0001 - 0006 Finnish special edition: Chapter 1 Volume 3 P. 0139 Swedish special edition: Chapter 1 Volume 3 P. 0139 COUNCIL REGULATION (ECSC, EC, EURATOM) No 1303/94 of 30 May 1994 amending Regulation (ECSC, EEC, Euratom) No 1826/69 laying down the form of the laissez-passer to be issued to members and servants of the institutionsTHE COUNCIL OF THE EUROPEAN UNION, Having regard to Article 7 (1) of the Protocol on the Privileges and Immunities of the European Communities annexed to the Treaty establishing a Single Council and a Single Commission of the European Communities, Whereas, pursuant to Regulation (ECSC, EEC, Euratom) No 1826/69 (1), the laissez-passer issued to members and servants of the institutions are drawn up in nine languages; Whereas following the entry into force of the Treaty on European Union, the term 'European Union' should be inserted in the laissez-passer and the model of the laissez-passer annexed to Regulation (ECSC, EEC, Euratom) No 1826/69 should therefore be adapted, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (ECSC, EEC, Euratom) No 1826/69 is hereby replaced by the Annex to this Regulation. Article 2 Those laissez-passer whose validity has not yet expired shall remain valid until the issue of a laissez-passer in the form laid down by this Regulation. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 30 May 1994. For the Council The President G. MORAITIS (1) OJ No L 235, 18. 9. 1969, p. 1. Regulation as last amended by Regulation (EEC, Euratom, ECSC) No 123/86 (OJ No L 18, 24. 1. 1986, p. 1). Onomasia toy organoyPARARTIMA ANEXO - BILAG - ANHANG - - ANNEX - ANNEXE - ALLEGATO - BIJLAGE - ANEXO UNIÃ N EUROPEA DEN EUROPAEISKE UNION EUROPAEISCHE UNION EVROPAIKI ENOSI EUROPEAN UNION UNION EUROPÃ ENNE UNIONE EUROPEA EUROPESE UNIE UNIAO EUROPEIA SALVOCONDUCTO PASSÃ RSEDDEL AUSWEIS ADEIA DIELEFSEOS LAISSEZ-PASSER LAISSEZ-PASSER LASCIAPASSARE LAISSEZ-PASSER LIVRE-TRÃ NSITO El salvoconducto contiene 22 pÃ ¡ginas PassÃ ©rsedlen omfatter 22 sider Der Ausweis enthaelt 22 Seiten I adeia dielefseos perilamvanei 22 selides The laissez-passer contains 22 pages Le laissez-passer contient 22 pages Il lasciapassare Ã ¨ composto di 22 pagine Het laissez-passer bevat 22 bladzijden O livre-trÃ ¢nsito Ã © composto por 22 pÃ ¡ginas El presente salvoconducto se expide en virtud de las disposiciones del apartado 1 del artÃ ­culo 7 del Protocolo sobre los privilegios y las inmunidades de las Comunidades Europeas anejo al Tratado por el que se constituye un Consejo Ã ºnico y una ComisiÃ ³n Ã ºnica de las Comunidades Europeas. El titular de este salvoconducto goza de los privilegios e inmunidades previstos en este Protocolo. Denne passÃ ©rseddel er udstedt i medfoer af bestemmelserne i artikel 7, stk. 1, i protokollen vedroerende De Europaeiske Faellesskabers privilegier og immuniteter, der er knyttet til traktaten om oprettelse af et faelles Raad og en faelles Kommission for De Europaeiske Faellesskaber som bilag. Indehaveren af denne passÃ ©rseddel nyder de i denne protokol fastsatte privilegier og immuniteter. Dieser Ausweis ist ausgestellt aufgrund des Artikels 7 Absatz 1 des dem Vertrag zur Einsetzung eines gemeinsamen Rates und einer gemeinsamen Kommission der Europaeischen Gemeinschaften beigefuegten Protokolls ueber die Vorrechte und Befreiungen der Europaeischen Gemeinschaften. Der Inhaber dieses Ausweises geniesst die in diesem Protokoll vorgesehenen Vorrechte und Befreiungen. I paroysa adeia dielefseos ekdidetai dynamei ton diataxeon toy arthroy 7 paragrafos 1 toy protokolloy peri ton pronomion kai asylion ton Evropaikon Koinotiton kai episynaptetai sti synthiki peri idryseos eniaioy Symvoylioy kai eniaias Epitropis ton Evropaikon Koinotiton. O dikaioychos tis paroysas adeias dielefseos apolavei ton pronomion kai asylion poy provlepontai sto en logo protokollo. This laissez-passer is issued pursuant to Article 7 (1) of the Protocol on the Privileges and Immunities of the European Communities annexed to the Treaty establishing a Single Council and a Single Commission of the European Communities. The bearer of this laissez-passer shall enjoy the privileges and immunities provided for in that Protocol. Le prÃ ©sent laissez-passer est dÃ ©livrÃ © en vertu des dispositions de l'article 7 paragraphe 1 du protocole sur les privilÃ ¨ges et immunitÃ ©s des CommunautÃ ©s europÃ ©ennes annexÃ © au traitÃ © instituant un Conseil unique et une Commission unique des CommunautÃ ©s europÃ ©ennes. Le titulaire de ce laissez-passer jouit des privilÃ ¨ges et immunitÃ ©s prÃ ©vus Ã ce protocole. Il presente lasciapassare Ã ¨ rilasciato in virtÃ ¹ delle disposizioni dell'articolo 7, paragrafo 1, del protocollo sui privilegi e sulle immunitÃ delle ComunitÃ europee allegato al trattato che istituisce un Consiglio unico e una Commissione unica delle ComunitÃ europee. Il titolare del presente lasciapassare gode dei privilegi e delle immunitÃ previste da tale protocollo. Dit laissez-passer is afgegeven krachtens de bepalingen van artikel 7, lid 1, van het Protocol betreffende de voorrechten en immuniteiten van de Europese Gemeenschappen dat aan het Verdrag tot instelling van Ã ©Ã ©n Raad en Ã ©Ã ©n Commissie van de Europese Gemeenschappen is gehecht. De houder van dit laissez-passer geniet de privileges en immuniteiten, voorzien in dit Protocol. O presente livre-trÃ ¢nsito Ã © emitido nos termos do disposto no n º 1 do artigo 7 º do Protocolo relativo aos PrivilÃ ©gios e Imunidades das Comunidades Europeias anexo ao Tratado que institui um Conselho Ã ºnico e uma Comissao Ã ºnica das Comunidades Europeias. O titular deste livre-trÃ ¢nsito goza dos privilÃ ©gios e imunidades previstos nesse protocolo. EL PRESIDENTE (1) ruega a todas las autoridades de los Estados miembros de la UniÃ ³n Europea dejen circular libremente al titular del presente salvoconducto y presten ayuda y protecciÃ ³n en caso de necesidad. FORMANDEN/PRAESIDENTEN (1) anmoder alle myndigheder i Den Europaeiske Unions medlemsstater om at lade indehaveren af denne passÃ ©rseddel rejse uhindret og i paakommende tilfaelde at yde ham hjaelp og beskyttelse. DER PRAESIDENT (1) bittet alle Behoerden der Mitgliedstaaten der Europaeischen Union, den Inhaber dieses Ausweises ungehindert reisen zu lassen und ihm erforderlichenfalls in jeder Weise Schutz und Hilfe zu gewaehren. O PROEDROS (1) parakalei oles tis arches ton kraton melon tis Evropaikis Enosis na epitrepoyn tin eleftheri kykloforia toy dikaioychoy tis paroysas adeias dielefseos kai na toy parechoyn, an chreiasthei, voitheia kai prostasia. THE PRESIDENT (1) requests all authorities of Member States of the European Union to allow the bearer to pass freely and to afford the bearer such assistance and protection as may be necessary. LE PRÃ SIDENT (1) prie toutes les autoritÃ ©s des Ã tats membres de l'Union europÃ ©enne de laisser circuler librement le titulaire du prÃ ©sent laissez-passer et de lui porter aide et protection en cas de besoin IL PRESIDENTE (1) prega tutte le autoritÃ degli Stati membri dell'Unione europea di lasciar liberamente circolare il titolare del presente lasciapassare e di prestargli, ove occorra, aiuto e protezione. DE VOORZITTER (1) verzoekt alle overheden van de Lid-Staten van de Europese Unie de houder van dit laissez-passer vrije doorgang te verlenen en hem zo nodig alle hulp en bijstand te verschaffen. O PRESIDENTE (1) pede a todas as autoridades dos Estados-membros das Comunidades Europeias que deixem circular livremente o titular do presente livre-trÃ ¢nsito e que lhe prestem auxÃ ­lio e protecÃ §ao, em caso de necessidade. Apellidos y nombre / Navn og fornavn / Name und Vorname / Onomateponymo / Name and forenames / Nom et prÃ ©noms / Cognome e nome / Naam en voornamen / Apelido e nome prÃ ³prio: Fecha de nacimiento / Foedt den / Geboren am / Imerominia genniseos / Date of birth / NÃ © le / Nato il / Geboren op / Nascido em: en / i / in / eis / in / Ã / a / te / em: Nacionalidad / Nationalitet / Staatsangehoerigkeit / Ypikootita / Nationality / NationalitÃ © / NazionalitÃ / Nationaliteit / Nacionalidade: FunciÃ ³n / Stilling / Funktion / Epangelma / Position held / Fonction / Funzione / Functie / FunÃ §ao: DirecciÃ ³n / Adresse / Adresse / Diefthynsi / Address / Adresse / Indirizzo / Adres / Morada: Onomasia toy organoyOnomasia toy organoy RASGOS PERSONALES / SIGNALEMENT / PERSONENBESCHREIBUNG / PERIGRAFI KATOCHOY / DESCRIPTION / SIGNALEMENT / CONNOTATI / SIGNALEMENT / DADOS PESSOAIS Ojos / OEjne / Augen / Ofthalmoi / Eyes / Yeux / Occhi / Ogen / Olhos: Cabello / Haar / Haare / Komi / Hair / Cheveux / Capelli / Haren / Cabelos: Talla / Hoejde / Groesse / Anastima / Height / Taille / Statura / Lengte / Altura: SeÃ ±as particulares / Saerlige kendetegn / Besondere Kennzeichen / Idiaitera charaktiristika / Special peculiarities / Signes particuliers / Segni particolari / Bijzondere kentekenen / Sinais particulares: Firma del titular FotografÃ ­a Indehaverens underskrift Fotografi Unterschrift des Inhabers Lichtbild Ypografi katochoy Fotografia Usual signature of bearer Photograph Signature du titulaire Photographie Firma del titolare Fotografia Handtekening van de houder Foto Assinatura do titular Fotografia Este salvoconducto es vÃ ¡lido para los territorios mencionados en los apartados 1 y 4 del artÃ ­culo 227 del Tratado constitutivo de la Comunidad Europea asÃ ­ como para el territorio de los Estados terceros con los que la Comunidad haya celebrado acuerdos tal como se define en el pÃ ¡rrafo segundo del apartado 1 del artÃ ­culo 7 del Protocolo sobre los privilegios y las inmunidades de las Comunidades Europeas. Denne passÃ ©rseddel er gyldig i de omraader, der er omhandlet i artikel 227, stk. 1 og 4, i traktaten om oprettelse af Det europaeiske Faellesskab, samt i de omraader i tredjelande, med hvilke Kommissionen har indgaaet aftaler efter artikel 7, stk. 1, andet afsnit, i protokollen vedroerende De europaeiske Faellesskabers privilegier og immuniteter. Dieser Ausweis gilt fuer die Hoheitsgebiete, die in Artikel 227 Absaetze 1 und 4 des Vertrages zur Gruendung der Europaeischen Gemeinschaft genannt sind, sowie fuer das Hoheitsgebiet der dritten Staaten, mit denen die Kommission gemaess Artikel 7 Absatz 1 Unterabsatz 2 des Protokolls ueber die Vorrechte und Befreiungen der Europaeischen Gemeinschaften Abkommen geschlossen hat. I paroysa adeia dielefseos ischyei gia ta edafi poy provlepontai stis paragrafoys 1 kai 4 toy arthroy 227 tis synthikis peri idryseos tis Evropaikis Koinotitas, kathos kai gia ta edafi ton triton choron, me tis opoies i Epitropi synaptei symfonies symfona me to arthro 7 paragrafos 1 deftero edafio toy protokolloy peri ton pronomion kai asylion ton Evropaikon Kkoinotiton. This laissez-passer is valid for the territories referred to in Article 227 (1) and (4) of the Treaty establishing the European Community and for the territory of the third countries with which the Commission has concluded agreements within the meaning of the second subparagraph of Article 7 (1) of the Protocol on the Privileges and Immunities of the European Communities. Ce laissez-passer est valable pour les territoires visÃ ©s aux paragraphes 1 et 4 de l'article 227 du traitÃ © instituant la CommunautÃ © europÃ ©enne ainsi que pour le territoire des Ã tats tiers avec lesquels la Commission aura conclu des accords au sens de l'article 7 paragraphe 1 deuxiÃ ¨me alinÃ ©a du protocole sur les privilÃ ¨ges et immunitÃ ©s des CommunautÃ ©s europÃ ©ennes. Il presente lasciapassare Ã ¨ valido per i territori di cui all'articolo 227, paragrafi 1 e 4, del trattato che istituisce la ComunitÃ europea, nonchÃ © per il territorio degli Stati terzi con i quali la Commissione avrÃ concluso accordi ai sensi dell'articolo 7, paragrafo 1, secondo comma, del protocollo sui privilegi e sulle immunitÃ delle ComunitÃ europee. Dit laissez-passer is geldig voor de grondgebieden bedoeld in artikel 227, leden 1 en 4, van het Verdrag tot oprichting van de Europese Gemeenschap alsmede voor het grondgebied van derde Staten waarmede de Commissie akkoorden zal hebben gesloten in de zin van artikel 7, lid 1, tweede alinea, van het Protocol betreffende de voorrechten en immuniteiten van de Europese Gemeenschappen. Este livre-trÃ ¢nsito Ã © vÃ ¡lido nos territÃ ³rios referidos nos n ºs 1 e 4 do artigo 227 º do Tratado que institui a Comunidade Europeia, bem como nos territÃ ³rios de Estados terceiros com que a Comissao tenha celebrado acordos na acepÃ §ao do n º 1, segundo parÃ ¡grafo, do artigo 7 º do Protocolo relativo aos PrivilÃ ©gios e Imunidades das Comunidades Europeias. Este salvoconducto expira el / Denne passÃ ©rseddels gyldighed udloeber den / Dieser Ausweis wird ungueltig am / I paroysa adeia dielefseos ligei tin / This laissez-passer expires en / Il expire le / Scade il / De geldigheid van dit laissez-passer eindigt op / Este livre-trÃ ¢nsito Ã © vÃ ¡lido atÃ ©: , den/le/il EL PRESIDENTE (2) FORMANDEN/PRAESIDENTEN (2) DER PRAESIDENT (2) O PROEDROS (2) THE PRESIDENT (2) LE PRÃ SIDENT (2) IL PRESIDENTE (2) DE VOORZITTER (2) O PRESIDENTE (2) La validez del presente salvoconducto se prorroga Denne passÃ ©rseddels gyldighed forlaenges Die Gueltigkeit dieses Ausweises wird verlaengert I ischys tis paroysis adeias dielefseos parateinetai The validity of this laissez-passer is extended La validitÃ © du prÃ ©sent laissez-passer est prorogÃ ©e La validitÃ del presente lasciapassare Ã ¨ prorogata De geldigheidsduur van dit laissez-passer wordt verlengd A validade deste livre-trÃ ¢nsito Ã © prorrogada del / fra / vom / apo tin / from / du / dal / van / de al / til / bis / mechri tis / to / au / al / tot / atÃ © , den / le / il EL PRESIDENTE (2) FORMANDEN/PRAESIDENTEN (2) DER PRAESIDENT (2) O PROEDROS (2) THE PRESIDENT (2) LE PRÃ SIDENT (2) IL PRESIDENTE (2) DE VOORZITTER (2) O PRESIDENTE (2) La validez del presente salvoconducto se prorroga Denne passÃ ©rseddels gyldighed forlaenges Die Gueltigkeit dieses Ausweises wird verlaengert I ischys tis paroysis adeias dielefseos parateinetai The validity of this laissez-passer is extended La validitÃ © du prÃ ©sent laissez-passer est prorogÃ ©e La validitÃ del presente lasciapassare Ã ¨ prorogata De geldigheidsduur van dit laissez-passer wordt verlengd A validade deste livre-trÃ ¢nsito Ã © prorrogada del / fra / vom / apo tin / from / du / dal / van / de al / til / bis / mechri tis / to / hasta / au / al / tot / atÃ © , den / le / il EL PRESIDENTE (2) FORMANDEN/PRAESIDENTEN (2) DER PRAESIDENT (2) O PROEDROS (2) THE PRESIDENT (2) LE PRÃ SIDENT (2) IL PRESIDENTE (2) DE VOORZITTER (2) O PRESIDENTE (2) La validez del presente salvoconducto se prorroga Denne passÃ ©rseddels gyldighed forlaenges Die Gueltigkeit dieses Ausweises wird verlaengert I ischys tis paroysis adeias dielefseos parateinetai The validity of this laissez-passer is extended La validitÃ © du prÃ ©sent laissez-passer est prorogÃ ©e La validitÃ del presente lasciapassare Ã ¨ prorogata De geldigheidsduur van dit laissez-passer wordt verlengd A validade deste livre-trÃ ¢nsito Ã © prorrogada del / fra / vom / apo tin / from / du / dal / van / de al / til / bis / mechri tis / to / au / al / tot / atÃ © , den / le / il EL PRESIDENTE (2) FORMANDEN/PRAESIDENTEN (2) DER PRAESIDENT (2) O PROEDROS (2) THE PRESIDENT (2) LE PRÃ SIDENT (2) IL PRESIDENTE (2) DE VOORZITTER (2) O PRESIDENTE (2) PÃ ¡ginas 7 a 18 inclusive en blanco Siderne 7 til og med 18 er blanke Seiten 7 bis einschliesslich 18: leer Selides 7 eos kai 18 lefkes Pages 7 to 18 inclusive blank Pages 7 Ã 18 incluses en blanc Pagine da 7 a 18 compresa in bianco Bladzijden 7 tot en met 18 blanco PÃ ¡ginas 7 a 18 inclusive em branco (1) IndicaciÃ ³n de la instituciÃ ³n de que se trate. Angivelse af den paagaeldende institution. Angabe der betreffenden Institution. . Name of institution concerned. Indication de l'institution concernÃ ©e. Indicazione dell'istituzione di cui si tratta. Aanduiding van de betrokken Instelling. IndicaÃ §ao da instituiÃ §ao em causa. (2) IndicaciÃ ³n de la instituciÃ ³n de que se trate. Angivelse af den paagaeldende institution. Angabe der betreffenden Institution. . Name of institution concerned. Indication de l'institution concernÃ ©e. Indicazione dell'istituzione di cui si tratta. Aanduiding van de betrokken Instelling. IndicaÃ §ao da instituiÃ §ao em causa. (3) IndicaciÃ ³n de la instituciÃ ³n de que se trate. Angivelse af den paagaeldende institution. Angabe der betreffenden Institution. . Name of institution concerned. Indication de l'institution concernÃ ©e. Indicazione dell'istituzione di cui si tratta. Aanduiding van de betrokken Instelling. IndicaÃ §ao da instituiÃ §ao em causa.